Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Scotiabank Participates in Visa Restructuring TORONTO, Oct. 3 /CNW/ - Scotiabank today announced that as a result of participating in the Visa global restructuring, it will receive shares in Visa Inc. and expects to record a gain in the fourth quarter ending October 31, 2007. Visa Inc. was formed as a result of a reorganization of Visa Canada, Visa USA and Visa International. The amount of the gain will be determined later in the month following an independent valuation of these shares and the finalization of Scotiabank's ownership percentage in Visa Inc., as at the restructuring date. Scotiabank will release its fourth quarter and year-end results on December 6, 2007. Scotiabank is one of North America's premier financial institutions and Canada's most international bank. With almost 60,000 employees, Scotiabank Group and its affiliates serve approximately 12 million customers in some 50 countries around the world. Scotiabank offers a diverse range of products and services including personal, commercial, corporate and investment banking.
